DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 1-9 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 19, 2021.
Applicant’s election without traverse of Group II, the method of use (claims 10-16) in the reply filed on May 19, 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 11, the limitations of claim 10 separate the first end from the second end and it is important to note that applicant is not claiming two halves.  By this convention of two separated ends, the first surface area can’t be the same surface area (areas equal and coexist in same location) as the 
	In claim 10, a container comprises a divider wall defining the division between a first compartment and a second compartment.  Claim 10 is definite.  Claim 12 is confusing in stating that the container (of claim 10) comprises a first container and a second container.  Does applicant intend to add two containers to the structure of claim 10?  There would be three containers and the disclosure doesn’t support three containers.  Does applicant intend to state that the container comprises two containers both which share the divider wall?  Thus, a container assembly has a first container and a second container, the divider wall of the container assembly is shared, coupled and formed by a first surface of the first container and a second surface of the second container.
	Claim 12 contradicts claim 10.  In this application, one embodiment shown best by Fig. 1 and 2 shows two identical containers being attached at their ends to form a container assembly and another embodiment shown best by Fig. 4 shows a flat circular divider wall being inserted into an open-ended sleeve to form a single container with two compartments.  Claim 10 structure is more like that of the Fig. 4 embodiment with two compartments and claim 12 structure is more like the Fig. 2 embodiment with two containers.  Also, when there are two containers as shown in Fig. 2, there is no “at least one surface extending from the first end to the second end” and a divider wall as claimed in claim 10.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The embodiment with two containers (Fig. 2, claim 12) doesn’t include the at least one surface extending from the first end to the second end as stated in claim 10.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 10-16 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by McKee (US 4972657).
The effective file date of claims 10-16 is no earlier than the May 18 2010 file date of provisional application No. 61345974.
McKee discloses a method of using a multi-compartment storage device comprising: (step 1) obtaining the multi-compartment storage device; (step 2) opening the first seal; (step 3) accessing and  22 (step 4) opening the second seal after the product stored in the first compartment is depleted; and (step 5) accessing and using product stored in the second compartment.  The method of taking the medication is in a sequence, e.g., emptying (depleting) and taking the MORNING medication before emptying (depleting) and taking the NOON medication, the sequence continues for the rest of the day with EVENING medication, then BEDTIME medication and the sequence continues is repetitive fashion for the next day, is implied by the packaging and method of packaging disclosed.  Therefore steps 2-5 [(step 2) opening the first seal; (step 3) accessing and using product stored in the first compartment until depleted; 22 (step 4) opening the second seal after the product stored in the first compartment is depleted; and (step 5) accessing and using product stored in the second compartment] are disclosed.
McKee discloses the package (the two envelopes 21 or compartments on the right of Fig. 2 when all are connected, the rightmost compartment shown separated and marked BEDTIME, the compartment adjacent to the BEDTIME compartment would represent EVENING medication) wherein the multi-compartment storage device comprises: a container comprising: a first end (left end of EVENING medication compartment); a second end (right end of BEDTIME medication compartment); and at least one surface (surface of web T as described in column 7, lines 14-19) extending from the first end to the second end; a divider wall (divider wall formed by adhesive and adhesively attached portions of web T and web P located , e.g., between BEDTIME compartment and EVENING compartment, see column 7, lines 10-19) defining a first compartment (including EVENING medication) extending from the divider wall to the first end and a second compartment (including BEDTIME medication) extending from the divider wall to the second end; perforations (separation lines 22) in the at least one surface that can be used to detach the first compartment from the second compartment once the contents of the first compartment are depleted (functional language); a first seal (opening for compartment adjacent to BEDTIME compartment) (opening 25 may be zip-lock seal, see column 7, lines 46-51 and opening 40 may 

    PNG
    media_image1.png
    771
    967
    media_image1.png
    Greyscale







Re claim 12, no more than applicant changing semantics and referring to the former “compartments” as “containers.”  Even if applicant intended three containers, a compartmented container and two additional containers for holding medication this is shown in Fig. 2 by internal containers 24.
Re claim 13, the divider wall is affixed to interior surfaces of the compartments which are not considered to be part of the divider wall.
Re claim 14, the container and divider wall are a unitary (whole) body.
Re claim 15, the container and divider wall comprise the clear polyvinyl film of the web T as discussed in column 7, lines 14-19.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










sjc /STEPHEN J CASTELLANO/                   Primary Examiner, Art Unit 3733